DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments/Remarks and Amendments filed on 05/17/2022.
Claims 1, 8, and 15 have been amended according to Amendments filed on 05/17/2022. Claims 1, 8, and 15 have been further amended and claims 2, 6, 9, 13, and 16 have been canceled according Examiner’s amendment agreed upon during Examiner-Initiated interview held on 06/13/2022. 
Claims 1, 3-5, 8, 10-12, 14, 15, and 17-20 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Stephen A. Terrile on 13 June 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 8, and 15 are amended and Claims 2, 6, 9, 13, and 16 are canceled 
by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Stephen A. Terrile on 06/13/2022. The Examiner's amendment includes amending the independent claims 1, 8, 15 to incorporate dependent claims 2 and 6 in order to overcome the 35 U.S.C. 103 rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 1 as follows:
1. 	(Currently Amended by Examiner’s Amendment) A computer-implemented method for using machine vision to categorize a locality to conduct lead mining analyses, the method comprising:  
generating locality profile scores and economic categorizations for each locality of a plurality of localities, wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality;
performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons;
grouping localities having similar locality profile scores;
extracting entities in a locality group;
retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality; 
generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located, the lead score for an entity being further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise;
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality;
analyzing the map image to detect the entities in the locality using the geographical artefacts;
assigning entity classes to detected entities in the locality, the assigning entity classes including assigning the detected entities on one of a first type and a second type, the neural network analysis being performed for each of the first type and the second type, respectively; and
assigning the locality profile score to the locality based on entity classes included in the locality; and,
generating a lead score for a green field entity using information obtained from a third-party resource.

Please cancel claim 2 as follows:
2. 	(Currently Canceled by Examiner’s Amendment)

Please cancel claim 6 as follows:
6. 	(Currently Canceled by Examiner’s Amendment)

Please amend claim 8 as follows:
8. 	(Currently Amended by Examiner’s Amendment) A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
generating locality profile scores and economic categorizations for each locality of a plurality of localities, wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality, the neural network analysis being performed via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons;
performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons;
grouping localities having similar locality profile scores;
extracting entities in a locality group;
retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality; 
generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located, the lead score for an entity being further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise;
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality;
analyzing the map image to detect the entities in the locality using the geographical artefacts;
assigning entity classes to detected entities in the locality, the assigning entity classes including assigning the detected entities on one of a first type and a second type, the neural network analysis being performed for each of the first type and the second type, respectively; and
assigning the locality profile score to the locality based on entity classes included in the locality; and,
generating a lead score for a green field entity using information obtained from a third-party resource.

Please cancel claim 9 as follows:
9. 	(Currently Canceled by Examiner’s Amendment)

Please cancel claim 13 as follows:
13. 	(Currently Canceled by Examiner’s Amendment)

Please amend claim 15 as follows:
15. 	(Currently Amended by Examiner’s Amendment) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
generating locality profile scores and economic categorizations for each locality of a plurality of localities, wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality;
performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons;
grouping localities having similar locality profile scores;
extracting entities in a locality group;
retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality; 
generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located, the lead score for an entity being further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise;
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality;
analyzing the map image to detect the entities in the locality using the geographical artefacts;
assigning entity classes to detected entities in the locality, the assigning entity classes including assigning the detected entities on one of a first type and a second type, the neural network analysis being performed for each of the first type and the second type, respectively; and
assigning the locality profile score to the locality based on entity classes included in the locality; and,
generating a lead score for a green field entity using information obtained from a third-party resource.  

Please cancel claim 16 as follows:
16. 	(Currently Canceled by Examiner’s Amendment)


Allowable Subject Matter
Claims 1, 3-5, 8, 10-12, 14, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-6 and 8-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 10,621,203 to Hunt in view of U.S. Publication2017/0109615 to Yatziv and in further view of U.S. Publication 2017/0278289 to Marino in a Non-Final Rejection filed on 02/17/2022. The claims are allowable over the 35 U.S.C. § 103 rejections:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/17/2022. The Applicant asserts “When discussing the element of generating locality profile scores and economic categorizations for each locality of a plurality of localities, wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality, the examiner cites to Yatziv. Specifically, the examiner cites to a portion of Yatziv which discloses classifying businesses from images (see e.g., Yatziv, Paragraph [0036]) as well as classification techniques for accurate business classification (see e.g., Yatziv, Paragraph [0038]). However, nowhere within Yatziv is there any disclosure or suggestion of a neural network analysis of map images, much less the neural network analysis being performed via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons, as required by claims 1, 8 and 15. This deficiency of Yatziv is not cured by Hunt…When discussing the element of assigning entity classes to detected entities in the locality, the examiner cites to Yatziv. Specifically, the examiner cites to a portion of Yatziv which discloses classifying a location entity within an image (see e.g., Yatziv, Paragraph [0030]). However, nowhere within Yatziv is there any disclosure or suggestion of assigning entity classes to detected entities in the locality, where the assigning entity classes includes assigning the detected entities on one of a first type and a second type, the neural network analysis being performed for each of the first type and the second type, respectively, as required by claims 1, 8 and 15. This deficiency of Yatziv is not cured by Hunt.”
The Examiner would additionally like to note that the independent claim, according to Examiner’s amendment entered above, recites “generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located, the lead score for an entity being further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise; and generating a lead score for a green field entity using information obtained from a third-party resource.” Hunt, Yatziv, and Marino do not explicitly disclose the limitations of the invention; specifically generating locality profile scores and economic categorizations for each locality, wherein the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality; performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons; generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located, the lead score for an entity being further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise; accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality; analyzing the map image to detect the entities in the locality using the geographical artefacts; and generating a lead score for a green field entity using information obtained from a third-party resource. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 8, and 15 render the claims allowable. Thus, claims 1, 3-5, 8, 10-12, 14, 15, and 17-20 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 15, 2022